                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                          §
                                                §     CHAPTER 7
ORLY GENGER,                                    §
                                                §     CASE NO. 19-10926-TMD
       Debtor.                                  §

                        JOINDER OF DALIA GENGER IN
              OBJECTION TO THE APPLICATION FOR RETENTION OF
              KASOWITZ BENSON TORRES LLP AS ATTORNEYS FOR A
             SPECIAL PURPOSE PURSUANT TO 11 U.S.C. SECTION 327(e)
                         [Relating to Dkt. No. 59 and 104]

       Dalia Genger and D&K GP, LLC, creditors and parties in interest in this bankruptcy case,

files this JOINDER to the Objection (the “Objection”) to the Application for Retention of

Kasowitz Benson Torres LLP (the “Kasowitz Firm”) as Attorneys for a Special Purpose Pursuant

to 11 U.S.C. Section 327(e) (the “Application”) [Dkt No. 104], and in support of the Objection,

would show the Court as follows:

                                     I.
                      PRELIMINARY STATEMENT AND SUMMARY

       A.      Dalia’s and D&K Joinder in the Objection to the Application to retain the
               Kasowitz Firm

       1.      Dalia and D&K join in the Objection to the Application for Retention of the

Kasowitz Firm as Attorneys for a Special Purpose Pursuant to 11 U.S.C. Section 327(e). This

joinder is for all purposes of standing, appearance and participation at all hearings or proceedings

dealing with the Application.

       B.      Proceeding is Not a Waiver of Dalia’s Rights to Obtain Needed Discovery
               But Expressly Subject Thereto

       2.      This Joinder is without waiver of, and subject to the express reservation of the

right to amend and supplement this Joinder based upon the Trustee, the Debtor and her insiders


                                          Page 1
joint objections to allowing Dalia or D&K have access to documents designed by one or more of

them as “confidential” in the pending Turnover Motion and litigation pending in the U.S. District

Court for the Southern District of New York (“SDNY”), that seeks the recovery of $32.3 million

plus interest in fraudulently transferred assets against non-debtor-insiders to this Debtor. [See,

Response to Trustee’s Motion to Quash Subpoena (Dkt. No. 123)].

       C.      Incorporation of Dalia’s Omnibus Statement of Background Facts And
               Dalia’s Objection to the Rule 9019 Motion to Approve Settlement and
               Objection to Discharge of the Debtor

       3.      Dalia and D&K incorporate herein by reference the Omnibus Statement of

Background Facts filed by Dalia [Dkt. No.112] as if fully set out herein verbatim. Additionally,

Dalia and D&K incorporates herein their Objection to the Trustee’s Rule 9019 Motion to

Approve Settlement and Dalia’s Objection to the Debtor’s Discharge [Dkt. No.99].

       D.      This Chapter 7 Bankruptcy Case Has Been Filed, and is Being Prosecuted in
               Bad Faith as Evidenced By This Effort To Retain Conflicted Counsel

       4.      The SDNY case has involved two years of work and supervision of factual and

discovery disputes by the District Court, culminating in the District Court’s order requiring the

Debtor and these insiders to respond to Sagi’s damming list of evidence and law establishing the

fraudulent transfers. It was precisely to avoid this impending ruling by the District Court that the

Debtor filed this Chapter 7 bankruptcy case.

       5.      Thus, instead of answering in the SDNY, this Court is being asked to enter orders

dealing with or Settling and resolving the pending Turnover Motion District Court before Hon.

Judge Forrest, and to do so over the objections of Dalia and without Dalia’s access to documents

these insiders unilaterally designated as “Confidential.”

       6.      The Chapter 7 Trustee, Ron Satija (“Satija”), does not seek to employ special

counsel to pursue the Chapter 7 estate’s largest asset, which is the $32 million fraudulent transfer


                                          Page 2
lawsuit pending in New York. Instead he elects to hire the law firm that:

                a.    has served as counsel of record and advised on this fraudulent transfer

issues now pending in New York, including the District Court, Southern District of New York

before Hon. Judge Forrest, on the Turnover Motion; and

                b.    whose current partner holds as payee $15 million in notes reflecting

fraudulently transferred funds; and

                c.    the Trustee agrees to the terms of a purported Settlement to abandon to

another one of Kasowitz’s partner’s father-in-law, Arie Genger all claims to the $15 million

fraudulent transfer, as well as all claims to the additional $17+ million paid in cash to Arie

Genger as previously fraudulently transfer; and

                d.    agrees to give releases to all of the Insiders of the Debtor involved in the

fraudulent transfers and their attorneys, including the Kasowitz Firm; and

                e.    agrees to be the Kasowitz’ “stand-in Plaintiff” in pending and future

litigation that is directed by Kasowitz and only against Dalia and Sagi Genger.

Remarkably, all of these agreements and commitments by the Trustee (by which all fraud-actors

are released and $32 million of fraudulent transfers abandoned) are in exchange for a promise of

up to $1 million in the future and a commitment by the Trustee to allow Kasowitz to direct the

Trustee in bringing or pursuing litigation against Dalia Genger and Sagi Genger as the Kasowitz

stand-in Plaintiff.

        7.      The Trustee has also made a deal with the husband of the Debtor, again a

Kasowitz partner and insider, to forgo the Trustee’s objection to the phony homestead claim of

the Debtor to her 50% ownership in the penthouse at the “W” Hotel located Downtown Austin

valued in excess of $3 million, for a payment of $200,000.00 (or 12% of the Debtor’s ownership



                                         Page 3
value).

          8.      Kasowitz Firm and the Kasowitz’s interests as insiders to this Debtor are directly

adverse to the Chapter 7 estate, as they have worked to frustrate the creditors of the estate by

actively engaging in fraudulent conduct to aid the Debtor in shifting assets away from creditors

of the estate, principally the obligations owed to the Debtor’s mother, Dalia Genger directly, and

through an indemnity obligation owed to her brother Sagi Genger.

          9.      The application fails to fully and honestly disclose the multi-layered conflicts of

the Kasowitz Firm, including that Kasowitz already enjoys a lien on any recovery from these

litigations by operation of New York law and is claiming a $1.4 million unpaid bill. Kasowitz,

through its partner Bowen, also holds Notes in the amount of $15 million, which are not

disclosed in the Schedules nor in Bowen’s Declaration, and in which the Debtor has an interest.

That material omission contravenes the requirements of Bankruptcy Rule 2014. The application

fails to disclose that Kasowitz made false statements to the SDNY and Second Circuit about the

$15 million Notes. Included in that is false deposition testimony by Kasowitz. See Brief on

false statements dated May 13, 2019, in the Genger v. Genger, 1:17-cv-008181-KBF-DCF New

York litigation.

                                           II.
                                ARGUMENTS AND AUTHORITIES

          10.      These actual conflicts destroy any possible “objectivity” in analysis of the

claims1 that the Kasowitz Firm has already sent the Trustee to champion (although they lost this

first effort). Here it is more than a lack of objectivity, but actual conflicts that are adverse to the

estate. In re M&M Marketing, LLC, 426 B.R. 796, 802 (8th Cir. BAP 2010), special counsel was

not retained because of “adverse interest to the estate” since the clients of the law firm had


1
          See, In re Neuman, 138 B.R. 683, 687 (S.D.N.Y. 1992).

                                              Page 4
received allegedly fraudulent transfers and because they had represented relatives of the Debtor,

even though counsel was to be retained on matters that did not involve the fraudulent transfers.

        11.     Turning to § 327(e) mandates two “strictly” construed2 requirements that

Kasowitz cannot possibly meet: “… (2) such appointment must be in the best interest of the

estate, and (3) the special counsel must not have any adverse interest to the debtor or the estate

with respect to the matter on which the special counsel is to be retained.” In re Garcia, No. 16-

10231, 2016 Bankr. LEXIS 4442, at *33 (Bankr. S.D. Tex. Dec. 22, 2016) held that “a

professional has an adverse interest if the individual has ‘possession or assertion of any

economic interest that tends to lessen the value of the debtor's estate or creates an actual or

potential dispute in which the estate is a rival claimant.’" Citing In re Jackson, 484 B.R. at 154.

The Kasowitz partners are already parties litigation involving the pending settlement and are

lobbying for their release by the very estate they are to be employed.

        12.     I.G. Petroleum, L.L.C. v. Fenasci (In re W. Delta Oil Co.), 432 F.3d 347, 355 (5th

Cir. 2005) in reversing any award of attorney’s fees to special counsel, set out the consideration

to be given to special counsel regarding adverse interests and conflicts:

        We have observed that these standards are ‘strict’ and that attorneys engaged in
        the conduct of a bankruptcy case ‘should be free of the slightest personal interest
        which might be reflected in their decisions concerning matters of the debtor's
        estate or which might impair the high degree of impartiality and detached
        judgment expected of them during the course of administration.’ Accordingly, we
        are ‘sensitive to preventing conflicts of interest" and require a 'painstaking
        analysis of the facts and precise application of precedent' when inquiring into
        alleged conflicts. If an actual conflict of interest is present, "no more need be
        shown…to support a denial of compensation.’
        …
        "Though this provision allows the fox to guard the proverbial hen house, counsel
        who fail to disclose timely and completely their connections proceed at their own



2
         In re W. Delta Oil Co., 432 F. 3d 347, 355 (5th Cir. 2005) [§ 327(e) demands “strict compliance” with
the statutory requirements].

                                              Page 5
        risk because failure to disclose is sufficient grounds to revoke an employment
        order and deny compensation."3

The Fifth Circuit concluded “that their interest in acquiring a financial stake in (the Debtor)

through (a third party) was adverse to (the Debtor). Id. at 358. Here, Michael Bowen, another

Kasowitz partner Satija seeks to retain, is the named payee noteholder for Orly monetized $32

million, $15 million of which was paid by two Promissory Notes (the “Notes”)4 that are the

subject of the pending fraudulent transfer litigation in New York, and he is a target defendant in

the fraudulent transfer actions, which Satija seeks to settle. In that litigation, Kasowitz is

accused of making false statements to the District Court and the Second there are actual, rather

than potential, conflicts that are at issue here. Satija is attempting to employ Herschmann and

Kasowitz to represent the estate’s interest when Herschmann’s wife, the Debtor, has actively

been involved in fraudulent transfers, aided and abetted by Kasowitz. Kasowitz is not only a

witness, it is also a defendant in related actions all involving the $32 million at issue and

fraudulent transfers by the Debtor. And these allegations were in existence long before any

bankruptcy. In this case, Kasowitz has multiple adverse interests to the estate, and the retention

by Satija should not be allowed.



3
         Quoting: In re Crivello, 134 F.3d 831, 836 (7th Cir. 1998); see Rome v. Braunstein, 19 F.3d 54, 59-60
(1st Cir. 1994) ("As soon as counsel acquires even a constructive knowledge reasonably suggesting an actual
or potential conflict, a bankruptcy court ruling should be obtained. . . . Absent the spontaneous, timely and
complete disclosure required by section 327(a) and [Rule] 2014(a), court-appointed counsel proceed at their
own risk." (internal citations omitted) (emphasis original). Id. at 358, note 24.
4
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in
the TRI Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See,
Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir.
2016); Genger v. TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
         Judge Forrest, SDNY Court to be $24.7 million (See, Genger III, 2018 U.S. Dist. Lexis 126958, *17
n.5) laid out all the arithmetic calculations of Dalia’s current debt, and noted the 36% cap which applies to
Dalia’s future expectations claims:
         Based on the prior rulings of this Court…Sagi and Orly monetized their beneficial interests in
         the TRI shares for a total of $69.3 million, a substantial portion of which was attributable to
         Dalia’s conveyed marital interest…


                                              Page 6
       WHEREFORE, PREMISES CONSIDERED, Dalia Genger and D&K GP, LLC

respectfully request that the Application is denied, and Kasowitz Firm is not retained as special

counsel to Satija, and that he be granted such other and further relief as this Court may deem just

and proper.

Dated: October 18, 2019.

                                           Respectfully submitted,

                                             /s/ Shelby A. Jordan
                                           Shelby A. Jordan
                                           Texas Bar No. 11016700
                                           JORDAN HOLZER & ORTIZ, P.C.
                                           500 N. Shoreline Blvd., Suite 900
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 884-5678
                                           Facsimile: (361) 888-5555
                                           sjordan@jhwclaw.com
                                           ATTORNEYS FOR DALIA GENGER AND
                                           D&K GP LLC



                                CERTIFICATE OF SERVICE

        The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 18th day of October 2019 upon the parties listed in the attached service
list and via ECF notification



                                             /s/ Shelby A. Jordan
                                             Shelby A. Jordan




                                          Page 7
Via ECF                             Via ECF                                   Via ECF
United States Trustee – AU12        Eric Herschmann                           The Orly Genger 1993 Trust
                                    c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                    66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                    San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                           Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                         Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson           c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                 Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800      1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205               Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                             Via ECF                                   Via ECF
c/o Trustee Ron Satija              Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                    Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                    100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
Austin, Texas 78701
Via ECF                             Via ECF
Arie Genger
                                    Thomas A. Pitta
c/o Deborah N. Williamson
                                    Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                    120 Broadway
San Antonio, Texas 78205            New York, NY 10271
